August 26, 2011

Ms. Susan Desmarais Bonnen
Office of the Attorney General of Texas
Post Office Box 12548 (MC-020)
Austin, TX 78711-2548

Mr. Stephen I. Adler
Barron | Adler  LLP
808 Nueces Street
Austin, TX 78701
Honorable J. David Phillips
County Court at Law No. 1
P. O. Box 1748
Austin, TX 78767

RE:   Case Number:  10-0235
      Court of Appeals Number:  03-10-00121-CV
      Trial Court Number:  C-1-CV-09-002964

Style:      IN RE  STATE OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Enoch not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dana DeBeauvoir |
|   |Mr. Jeffrey D. Kyle |
|   |Mr. Jeffrey L.      |
|   |Oldham              |
|   |Mr. Gary D. Martin  |
|   |Mr. Don Wayne Cruse |
|   |Jr.                 |